MEMORANDUM **
Richard Harp appeals pro se from the district court’s order dismissing his civil rights action arising from the termination of his employment with the Department of Homeland Security (“DHS”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Olson Farms, Inc. v. Barbosa, 134 F.3d 933, 936 (9th Cir.1998), and we affirm.
The district court properly dismissed Harp’s action for want of subject matter jurisdiction. See, e.g., Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1342 (9th Cir.1981) (recognizing that the district court may dismiss for lack of jurisdiction where federal claims are wholly insubstantial).
Harp’s contention that the district court “erred in believing this was a continuation of [his] DHS internal appeal” is not supported by the record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.